Citation Nr: 9932498	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  99-19 472	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' April 1999 decision that denied 
entitlement to Department of Veterans Affairs (VA) benefits 
in that the moving party's spouse did not meet basic 
eligibility for VA death benefits. 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The moving party is the service member's widow.  The service 
member died on January [redacted], 1970.  The deceased service member 
had USAFFE service from December 1941 to July 1944 and was 
dishonorably discharged on July 5, 1944.  The service member 
re-enlisted in the Army of the Philippines in October 1945 
and attested to the fact that he had been convicted of a 
felony, desertion, by a military court.  An Administrative 
Decision dated in August 1997 determined that the service 
member's discharge was under conditions other than honorable 
and that it was a statutory bar under 38 C.F.R. § 3.312(c) 
(1998).  


FINDINGS OF FACT

1.  In April 1999, the Board issued a decision in which it 
was concluded that the deceased service member's character of 
discharge for his period of service was a bar to VA benefits.  
Thus, death benefits were not payable to any survivor based 
on such service.  

2.  The Board's April 1999 decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's April 1999 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 1999, the Board issued a decision in which it was 
found that the evidence supported the conclusion that the 
deceased service member's character of discharge for his 
period of service was a bar to VA benefits.  Thus, death 
benefits were not payable to any survivor based on such 
service.  The moving party, the service member's widow, had 
argued that her late husband served with USAFFE and as a 
guerrilla soldier and that his service was duly recognized by 
the service department commencing from December 1941 to 
October 1945.  She also argued that during his active 
military service, he incurred a severe sickness of malaria, 
which was the very reason why he was at home and did not 
report to his unit.  The moving party contends that after her 
husband regained his physical condition, he reported back to 
duty as a soldier and fought the enemy until he was processed 
for discharge.  The moving party argues that her spouse was 
not discharged in July 1944 as alleged because there were no 
offices to process him.  

At the time of the April 1999 decision, the Board pointed out 
that the RO had requested a recertification of the service 
member's service because of conflicting reports.  A 1954 
certification had indicated the separation from service was a 
dishonorable discharge.  A 1996 certification from USARPC 
indicated the service member's service was honorable.  In 
June 1997, the service department certified that the deceased 
service member's discharge was under conditions other than 
honorable.   Accordingly, the Board noted that an 
administrative decision in August 1997 determined that the 
deceased service member's discharge was under conditions 
other than honorable and that there was statutory bar under 
38 C.F.R. § 3.12(c) (1998).  It was explained that a 
discharge or release from service under other than honorable 
conditions was considered to be under dishonorable 
conditions, thus barring entitlement to such VA benefits, 
when the discharge was issued as a result of a general court-
martial or desertion.  38 C.F.R. § 3.12(c)(2)(4) (1998).  It 
was reported that a service department determination as to an 
individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The April 1999 decision 
was based on review of service records, to include records 
which reflect that the service member was discharged 
dishonorably from the service on July 5, 1944, in violation 
of the 59th Articles of War, desertion; and subsequently 
dated (1945) re-enlistment records in the Philippine Army 
which show that he provided no explanation as to the 
circumstances surrounding his desertion; affidavits dated in 
1954 and 1995 which reflect that the service member was under 
a physician's care in 1944 for malaria; and service 
department records which certified that the character or 
discharge was other than honorable and that the service 
member was not eligible for a complete separation upon his 
release from active duty in May 1942.  

In response to the moving party's contentions that her 
deceased spouse's service was duly recognized by the service 
department, and to the affidavits written by comrades which 
reflected treatment in 1944 for malaria, and the moving 
party's argument that this illness was the reasons why he did 
not report to his unit, the Board pointed out 

Notwithstanding the affidavits and the 
appellant's contentions, there is no 
mitigating evidence contemporaneous to 
the date of the service member's signed 
Form 22-1 PA and the October 1945 
Affidavit for Philippine Army Personnel 
in which he admits a discharge for 
desertion and a dishonorable discharge, 
respectively.  Further, the United States 
Army Reserve Personnel Center certified 
in June 1997 that the character of 
discharge was other than honorable and in 
November 1988 that the service member was 
not eligible for a complete separation 
upon his release from active duty in may 
1942.  In view of the fact the deceased 
service member was on active duty from 
December 1941 to July 1944, the service 
member's entire period of service is 
deemed dishonorable.  This dishonorable 
service precludes his entitlement to VA 
benefits, and in this case, desertion is 
viewed as a bar.  38 U.S.C.A. § 5303(a) 
(West 1991); 38 C.F.R. § 3.12(c)(4).  

The Board also noted that the service member was absent 
without official leave for more than 60 days prior to the 
1944 General Court-Martial and continued subsequent to the 
court martial until October 1945.  This absence precluded the 
performance of his duties.  Consideration was given to 38 
C.F.R. § 3.12(c)(6)(i-ii) (1998) regarding whether there were 
compelling circumstances to warrant the prolonged absence 
without official leave, but the Board pointed out that there 
was no evidence contemporaneous to the decedent's military 
service that addressed these elements.  The Board noted that 
the first evidence of record was submitted in 1954, almost 10 
years after separation/demobilization.  

The Board added that even if it was accepted as true that the 
onset of malaria caused the "extended" absence without 
official leave that might have resulted in a conviction for 
desertion, there was no service department evidence which 
showed the decedent reported for duty immediately after his 
period of treatment.  Moreover, the Board noted that the only 
illness that he admitted to during service in a processing 
affidavit was influenza in 1942.  

In a July 1999 statement, the moving party argued that the 
Board erred when they determined that her husband did not 
have recognized duty in the Armed Forces of the United 
States.  She pointed to the 1996 certification as supporting 
her motion.  She also referred to affidavit evidence in 
support of the claim that the service member was ill with 
malaria at the time of the alleged offenses.  In September 
1999, the Board provided to the moving party a copy of the 
pertinent regulations regarding a request for CUE reviews of 
a Board decision.  She was informed that she 60 days from the 
date of the letter to file a brief or argument in answer to 
this motion.  In an October 1999 response, the moving party 
again argued that the veteran's military service had been 
certified as honorable.  Therefore, he was exonerated of the 
felony of desertion and there was no statutory bar under 38 
C.F.R. § 3.12(c) (1998) as to her claim for benefits.  She 
also argued that the affidavits of record show that the 
veteran was treated in 1944 for malaria and that this 
indicated that he did not desert from military service.  
Therefore, he did not violate the 59th Articles of War, as 
alleged.  

Analysis

Rule 1403, which is currently found at 38 C.F.R. § 20.1403 
(1999), relates to what constitutes CUE and what does not, 
and provides as follows:  

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decision 
on the grounds of CUE, the definition of CUE was based on 
prior ruling of the Unites States Court of Appeals for 
Veterans Claims (known as the United Sates Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
Indeed as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 6, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior board 
decisions based on years of prior Board decisions based on 
years of prior Court decision regarding CUE, such as Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

In this case, the moving party has not demonstrated that the 
Board's April 1999 decision contains CUE.  As the Board 
noted, the deceased service member's character of discharge 
for his period of service was a bar to VA benefits for any 
survivor.  The conflict in the certification was expressly 
brought to the attention of the service department and the 
service department found the character of discharge was a 
bar.  The moving party's contentions remain the same as when 
the claim was before the Board in April 1999.  Her augments, 
at most, constitute only a dispute with how the evidence of 
record was weighed and evaluated.  This as a matter of law 
can not rise to the level of CUE since it can not undebatably 
establish entitlement.  38 C.F.R. § 20.1403(d)(3).  A stated 
by the Court, for CUE to exist:  

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must "undebatable" and the sort 
"which, had it not been made, would have 
manifested changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.   

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
April 1999 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.  




ORDER

The motion for revision of the April 1999 decision on the 
grounds of CUE is denied.  



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


